Citation Nr: 1234738	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  06-39 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a skin disorder.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to February 1968. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a January 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In February 2010, the Board remanded the claims for additional development.  

The issue of entitlement to a TDIU is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


FINDING OF FACT

The Veteran has stated that he desires to withdraw his appeal of the issue of entitlement to service connection for a skin disorder. 


CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to service connection for a skin disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2011). 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. Further, a Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202 , 20.204(b) (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (2011). 

The record shows that the Veteran perfected an appeal of a January 2006 rating decision that denied service connection for loss of fingernails and fungus on hands. The claim was later recharacterized as a claim for a skin disorder.  The Veteran appealed.  However, in a written statement, dated in August 2012, the Veteran's representative stated that the Veteran desired to withdraw his appeal with respect to the issue of entitlement to service connection for a skin disorder.  The Board finds that this statement qualifies as a valid withdrawal of the issue of entitlement to service connection for a skin disorder.  See 38 C.F.R. § 20.204.  Accordingly, this claim will be dismissed. 


ORDER

The appeal of the issue of entitlement to service connection for a skin disorder is dismissed. 


REMAND

The Court has indicated that it constitutes error on the part of the Board to fail to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In this case, a remand is required because of the following: 

In February 2010, the Board remanded this claim.  At that time, the issues on appeal included claims of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and a skin disorder.  The Board directed that following certain development and adjudication of the claims for service connection, that the Veteran's claim for TDIU should be adjudicated.  

The Appeals Management Center (AMC) subsequently undertook development of the claims, and in January 2012, it granted service connection for PTSD.  In a supplemental statement of the case (SSOC) dated that same month, it denied the claim for service connection a skin disorder (as previously stated, in August 2012, the Veteran withdrew his claim for service connection for a skin disorder).  However, the AMC did not adjudicate the claim for TDIU.  Rather, the AMC stated that the RO had not prepared a decision on his "reopened claim, dated November 7, 2008," for TDIU, and that the issue was referred to the RO for a decision.  The meaning as to a "reopened claim dated November 7, 2008" is unclear, as the date of the TDIU rating decision on appeal is January 2006.  In this regard, in January 2006, the RO denied the claim for TDIU.  In March 2006, a timely notice of disagreement was received, and in November 2006, a statement of the case was issued.  In December 2006 a timely appeal was received.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2011).  

Given the foregoing failure to comply with its February 2010 Remand, the Board has no choice but to remand the claim.  Stegall.

The Board notes that a 100 percent rating is in effect from November 12, 2009.  Nevertheless, the award of a 100 percent disability rating for a particular disability does not render moot a claim for a TDIU because additional benefit may result from the award of a TDIU, in addition to the total schedular rating.  See Bradley v. Peake, 22 Vet. App. 280 (2008).   

Accordingly, the case is REMANDED for the following action:

The AMC should develop the TDIU claim as necessary.  The AMC should then review all the relevant evidence and re-adjudicate the TDIU claim.  If the desired benefit is not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


